Exhibit Media Contact: Jodi Guilbault MIPS Technologies, Inc. +1 650 567-5035 jodi@mips.com Investor Contact: Mark Tyndall MIPS Technologies, Inc. +1 650 567-5100 ir@mips.com MIPS Technologies ReportsThird Quarter Fiscal 2008 Financial Results MOUNTAIN VIEW, Calif. – April 30, 2008 – MIPS Technologies, Inc. (NasdaqGS: MIPS), a leading provider of industry-standard architectures, processor cores and analog IP for digital consumer, home networking, wireless, communications and business applications, today reported consolidated financial results for the quarter ended March 31, 2008.All financial results are reported in U.S. GAAP (generally accepted accounting principles) unless otherwise noted. Revenue for the third quarter was $27.3 million, an increase of 3 percent over the prior quarter revenue of $26.5 million and an increase of 43 percent from the $19.1 million reported in the third fiscal quarter a year ago. Q3 revenue growth was driven primarily by increased license fees. Revenue from royalties was $12.6 million, an increase of $0.1 million from the prior quarter and an increase of 17 percent from the $10.7 million reported in the third quarter a year ago. End-user product shipments containing MIPS Technologies’ processor IP increased to 115 million units during Q3 from 107 million units in Q2, and 31 percent from the 87 million units recognized in the third quarter of fiscal 2007.Contract and license revenue was $14.8 million, an increase of 6 percent from the $13.9 million reported in the prior quarter and an increase of 77 percent from the $8.3 million reported in the third quarter a year ago. Gross margin was $17.9 million, an increase of $0.8 million from Q2 FY08 and a decrease of $0.7 million from the same quarter a year ago. Q3 operating expenses of $23.2 million declined $1.2 million from the prior quarter but increased $4.4 million from the same quarter a year ago. The Q3 reduction in operating expenses was the result of previously announced cost reduction programs implemented during that same quarter. Net loss in the third quarter of fiscal 2008 was $4.3 million, an improvement of $7.8 million compared with the prior quarter and a decrease from the net income of $1.2 million in the third quarter a year ago.Net loss per share on a basic and diluted basis in the third quarter of 2008 was $0.10, compared with a net loss per basic and diluted share of $0.28 in the prior quarter and net income per share of $0.03 in the third quarter a year ago. Non-GAAP net income in the third quarter of fiscal 2008, which excludes the effect of equity based compensation expense, certain costs related to the acquisition of
